DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 and 12/17/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:”730” in [0039], “820” in [0040].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities: 
“second end of the chassis” in Claim 4 and 12 should be “the second end of the chassis.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US20070069057) in view of Gilley (US20020109971).

Regarding Claim 1. Gasser teaches a chassis for a computing system, the chassis comprising: a plurality of processor sockets; a plurality of memory modules, wherein each of the plurality of memory modules is configured to house one or more memory cards; a plurality of hard drive bays, wherein each of the plurality of hard drive bays is configured to house one or more hard drives and is positioned at a first end of the chassis ([0004],[0157]) (it has been held that rearranging parts of an invention involved only routine skill in the art.); and a retainer element (Fig. 25,[0030]) configured to retain the cable assembly to the chassis, but does not show a cable pass-through configured to receive a cable assembly, the cable pass-through extends from the first end of the chassis toward a second end of the chassis along a first side of the chassis .
Gilley discloses a cable pass-through configured to receive a cable assembly ([0005]), the cable pass-through extends from the first end of the chassis toward a second end of the chassis along a first side of the chassis ([0006]) (it has been held that rearranging parts of an invention involved only routine skill in the art.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chassis as disclosed by Gasser with the cable-passthrough as disclosed by Gilley in order to reduce the amount of rack space needed to hold cables ([0003]).  


Regarding Claim 9. Gasser teaches, in Fig. 12, a computing system comprising: a first node comprising a chassis (see Fig. 12), the chassis comprising: a plurality of processor sockets; a plurality of memory modules, wherein each of the plurality of memory modules is configured to house one or more memory cards; a plurality of hard drive bays, wherein each of the plurality of hard drive bays is configured to house one or more hard drives and is positioned at a first end of the chassis (;([0004],[0157]) (it has been held that rearranging parts of an invention involved only routine skill in the art.); a cable pass-through configured to receive a cable assembly, the cable pass- through extending from the first end of the chassis toward a second end of the chassis along a first side of the chassis; and a retainer element  (Fig. 25, [0030]) configured to retain the cable assembly to the chassis, but does not teach a cable pass-through configured to receive a cable assembly, the cable pass- through extending from the first end of the chassis toward a second end of the chassis along a first side of the chassis .
	Gilley discloses a cable pass-through configured to receive a cable assembly ([0005]), the cable pass-through extends from the first end of the chassis toward a second end of the chassis along a first side of the chassis ([0006]) (it has been held that rearranging parts of an invention involved only routine skill in the art.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chassis as disclosed by Gasser with the cable-passthrough as disclosed by Gilley in order to reduce the amount of rack space needed to hold cables ([0003]). 
Regarding Claim 16. Gasser and Gilley discloses the claimed invention except for the retainer element is positioned within the chassis proximate the cable pass-through within an interior portion of the chassis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the positioning of the retainer to be interior of the chassis in order to protect the retainer from external/outside damage, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 2, for which Claims 3-8 are dependent, and Claim 10, for which Claims 11-15 are dependent, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848